BOUTALL, Judge.
The attorney for appellee, Glen Louis Candebat, brings this motion to dismiss the appeal as moot on the basis that the appel-lee died May 22, 1975. The record was lodged here on May 27, 1975.
This appeal is by the separated wife of Mr. Candebat from an adverse judgment of the trial court refusing to increase the amount of child support previously awarded. The only issue posed by this appeal is: Should Mr. Candebat’s minor child, Yon Michael Candebat, have an increase in child support pendente lite, after judgment of separation between his mother and father, but before divorce? The record shows that Mr. Candebat’s monthly income amounts to $524.00, apparently from two sources, $110.00 in aid from the Veterans’ Administration and the rest from an award of Workmen’s Compensation benefits. It is apparent that the death of Mr. Candebat will change considerably these sources of income. It would be a futile gesture to attempt to review the decision of the trial judge under these circumstances. The question has now become moot and the parties must resort to some other method of seeking additional child support than as an ancillary to this separation suit.
The motion to dismiss is maintained, the appeal is dismissed as moot, and this matter is remanded back to the trial court for such further proceedings as may be proper under the circumstances.

Appeal dismissed.